Citation Nr: 1431512	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  03-25 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability, to include scoliosis and lumbago.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to headaches and back disability, to include scoliosis and lumbago.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to January 1981.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from February 2003 (back disability and headaches) and September 2004 (psychiatric disability) rating decisions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a June 2012 decision, the Board denied the Veteran's appeal as to the three issues listed on the title page of the instant document.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In a September 2013 decision, the Court vacated the Board's decision and remanded the matter for further proceedings consistent with the Court's decision.  

As to the back disability issue, the Court determined that both the August 2010 and September 2011 VA medical opinions are inadequate because the examiner did not address the potential diagnosis of compensatory scoliosis.  

The Court also determined that the September 2011 VA medical opinion was inadequate because the nexus opinions are ambiguous as to whether both of the spine conditions diagnosed by the examiner (scoliosis and lumbago) were related to the Veteran's active service.  

As to this second reason for finding the September 2011 opinion inadequate, the Court first noted that VA had requested that the examiner opine as to whether the Veteran's scoliosis, that preexisted his entrance into active service, was not aggravated by service and whether she had any other spine disorder that is related to service.  The Court then explained that the examiner diagnosed scoliosis and lumbago but, in providing the requested etiology opinions, simply referred to the "claimed condition," yet the Veteran had not specifically claimed lumbago.  The Court determined that the nexus opinions were sufficiently ambiguous that the Board should seek clarification from the examiner on remand.  

Also argued to the Court was that the September 2011 examination was inadequate because the examiner failed to identify the medical literature that the examiner reviewed in rendering the opinion.  In that opinion, the examiner's analysis included the explanation that in the absence of certain objective findings in the service record, a post traumatic or chronic inflammatory process was less likely than not.  The examiner went on to explain that with less than 10 years of active duty, any microtrauma sustained in active duty would be insufficient to initiate an sustain a posttraumatic or inflammatory process "since the literature suggest a 10 year exposure as the threshold value."  

The Board recognizes that the Court did not determine that the examination was inadequate based on this argument, but only that the Board had not properly addressed the argument.  However, to reduce the risk of additional substantial delay, the Board requires that, on remand, if the examiner refers to medical literature to support his or her conclusion, the examiner should identify such literature (if possible, but not required).  

Ultimately, the Court's determined that VA had not met its duty to assist the Veteran in obtaining evidence to substantiate his claim of entitlement to service connection for a back disability because it had not provided an adequate medical examination.  A remand is therefore necessary to comply with the Court's decision and to fulfill VA's duty to assist the Veteran in obtaining evidence to substantiate her claim of entitlement to service connection for a back disability.  

The Court also determined that VA had not provided an adequate examination with regard to the headaches issue.  In the September 2011 examination report, and after referring to her clinical experience, review of medical literature, and the history of the case, the examiner stated as follows:  "It is possible the instances of headache mentioned while on active duty could have represented the onset of migraine headaches[s] because her entrance exam[ination] shows she had no prior headache syndrome prior to enlistment.  However, this would be resorting to speculation."  

The Court determined that the examiner's inclusion  of the language "the claimed condition was less likely than not . . . incurred in or caused by the claimed in-service injury, event, or illness," in the opinion was undermined by the examiner's acknowledgment that the headaches during service "could have represented the onset of migraine headaches."  Thus, consistent with the Court's explanation in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the examiner's suggestion that a positive association to service could not be rendered without resort to speculation required further explanation.  

In this regard, respectfully, it appears that the problem on this issue relies not on a flawed examination but on semantics:  It is important to note that no one would suggest that it is "impossible" (a 0% chance) or, said another way, that the disability at issue "could" have been caused by service.  However, this is not the standard by which VA judges such cases.  The critical issue is whether it is at least as likely as not (a 50% or greater chance) that this disability is related to service, not whether the disability at issue "could" (a 0% chance) have been caused by service.

In any event, in rendering the September 2011 nexus opinion, the examiner's rationale considered the Veteran's statement that "my back pain is the only condition that got worse during service."  The Court agreed with the Veteran that it is unclear why this fact is relevant to whether he Veteran's headache condition began in service.  The Court explained that the inclusion of this statement in the rationale indicates that it presumably influenced the examiner's reasoning and conclusion.  The Court explained that although the examiner has no reasons-or-bases requirement, the examiner must provide a reasoned explanation between the conclusion and the supporting data.  A remand is thus necessary to obtain clarification or provide the Veteran with a new  examination.  

As to the acquired psychiatric disorder claim, that claim is made based on a theory of secondary service connection as caused or aggravated by her scoliosis and or a headaches.  Therefore, it is inextricably intertwined with those claims and cannot be adjudicated until the deficiencies in the development of the other claims are corrected.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any records of relevant VA treatment that occurred after the date that the AOJ last reviewed the claims that are the subject of this Remand.  

2.  Then, provide access to the claims file to the examiner that examined the Veteran in September 2011 with regard to her back disability.  If that examiner is not available, ensure that the Veteran is scheduled for an examination with a similarly qualified examiner.  The examiner is asked to review the claims file and, most importantly, the Court's opinion in this case regarding the September 2011 examination. 

In providing the requested opinion, the examiner must accept as fact that the Veteran had symptomatic idiopathic mild right dorsal scoliosis which pre-existed service, and that the Veteran experienced back pain during service which included an instance of falling with a rucksack during basic training.  Based upon these factual findings and review of the evidentiary record, the examiner must accomplish the following:

(a)  Provide an opinion as to whether the evidence clearly and unmistakably establishes that the Veteran's pre-existing scoliosis was not aggravated during service.  

The examiner must specifically address, in his or her rationale, the impression of compensatory scoliosis found in the August 2010 x-ray report, an impression that the September 2011 examiner listed under "significant diagnostic test findings and/or results."   In this regard, the examiner must reconcile that diagnosis with the diagnosis of "idiopathic scoliosis" and explain the significance or lack of significance of the compensatory scoliosis in his or her rationale.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, then the examiner must provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer.  A mere recitation of this paragraph, without more, will be inadequate and result in additional delay in this case.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's chronic muscle strain, lumbar spine (diagnosed in the August 2010 VA examination) and/or lumbago (diagnosed in the September 2011 VA examination), had onset during or caused by the Veteran's military service from October 1979 to January 1981.  The examiner must provide a complete rationale for any opinion rendered.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, then the examiner must provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer.  

A mere recitation of this paragraph, without more, will be inadequate and result in additional delay in this case.  

If the examiner relies on any medical literature to provide his or her opinion, as stated in the September 2011 examination report as "since the literature suggest a 10 year exposure as the threshold value", the examiner must specifically identify such literature.  

3.  Then, provide the claims file to the examiner that examined the Veteran in September 2011 with regard to her headaches disability.  If that examiner is not available, ensure that the Veteran is scheduled for an examination with a similarly qualified examiner.  The examiner must review the claims file and, most importantly, the Court's opinion in this case regarding the September 2011 examination. 

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current headaches disability had onset during or was caused by her active service (including due to exposure to "gas" during training)(	.  A complete rationale must be provided for any opinion rendered.  

In the September 2011 opinion, the examiner's rationale considered the Veteran's statement that "my back pain is the only condition that got worse during service."  It is unclear why this fact is relevant to whether he Veteran's headache condition began in service.  If the examiner relies on this fact, then the examiner must fully explain why it is relevant to whether he Veteran's headache condition began in service. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, then the examiner must provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer.  A mere recitation of this paragraph, without more, will be inadequate and result in additional delay in this case.  

4.  The RO must then review the examination reports in light of the directives and narrative explanation contained in this Remand.  The RO/AMC is cautioned that this is a complex case and these Remand directives are in accordance with a decision in this case by the U.S. Court of Appeals for Veterans Claims.  A detailed review should be undertaken.  If the examination reports are not adequate, the RO must take immediate corrective action.  

5.  Then readjudicate the issues on appeal, including the issue of entitlement to service connection for an acquired psychiatric disability.  If any benefit sought is not granted in full, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



